Pee Curiam,
A reconsideration of the substantial question raised on these appeals, with the aid of the argument of the appellant’s counsel, has failed to convince us that our rulings in Martin v. Greenwood, 27 Pa. Superior Ct. 245, and Oil City B. & L. *148Assn. v. Shanfelter, 29 Pa. Superior Ct. 251, were erroneous, and ought to be overruled. Nor can we see that any useful purpose would be served by .further discussion of the question on our part.
The order appealed from in each of the foregoing cases is affirmed at the appellant’s costs.